     Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 1 of 10 PageID #:2070




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KEVIN ROSSMAN, Individually and                   )
For Others Similarly Situated,                    )
                                                  )
                         Plaintiffs,              )       No. 19 C 5768
                                                  )
v.                                                )       Magistrate Judge Jeffrey Cole
                                                  )
EN ENGINEERING, LLC,                              )
                                                  )
                         Defendant.               )


                            MEMORANDUM OPINION AND ORDER

                                           INTRODUCTION

         The plaintiff, who worked for defendant as an oil and gas project consultant/inspector, has

filed a motion to compel compliance with a subpoena plaintiff issued to a non-party, Ameren [Dkt.

#72], which was one of the companies defendant provided with project consultant/inspectors. In this

Fair Labor Standards Act case, the dispute between plaintiff and the defendant is often a simple

matter of whether plaintiff was entitled to overtime pay, and, if so, whether defendant paid him the

right amount. Things are a bit more complicated by the fact that defendant farmed these project

consultant/inspectors out to various gas and oil companies, and by the fact that plaintiff and counsel

want to pursue this litigation as a class action. But, perhaps not surprisingly given the unfortunate

course of modern discovery,1 discovery in this relatively young case has become quickly complicated.

The subpoena motion is but one that the parties have recently filed. For the following reasons, the



         1
           See Rossetto v. Pabst Brewing Co., Inc, 217 F.3d 539, 542 (7th Cir. 2000); A.H. Robins Co. v.
Piccinin, 788 F.2d 994, 1013 (4th Cir. 1986)(we “ ‘must be mindful of the realities of modern litigation.
Pre-trial discovery under modern federal practice has become a monster on the loose.... Pre-trial proceedings
have become more costly and important than trials themselves.’ ”).
  Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 2 of 10 PageID #:2071




plaintiff’s motion [Dkt. # 72] is denied.

                                            ARGUMENT

       Plaintiff served the subpoena at issue on January 3, 2020, setting January 22, 2020 as the date

for compliance. While that is just a bit more than the benchmark fourteen days, see, e.g., Rutherford

v. Jarm, 2018 WL 4236376, at *2 (N.D. Ill. 2018); Elliot v. Mission Tr. Servs., LLC, 2015 WL

1567901, at *4 (N.D. Ill. 2015)(collecting cases), the subpoena – again, to a non-party – was rather

broad. It demanded production of nearly a dozen categories of documents:

       1. The DOCUMENTS which contain information regarding ENE’s alleged
       violations of the FLSA for failing to pay overtime to Project Consultants/Inspectors.

       2. The DOCUMENTS reflecting communications between YOU and ENE
       regarding the LAWSUIT.

       3. The DOCUMENTS that describe or specify the work that ENE performed for
       YOU in any capacity during the RELEVANT TIME PERIOD.

       4. The DOCUMENTS reflecting any agreement(s), including but not limited to
       the Master Service Agreement, for ENE to provide workers and services
        to YOU during the RELEVANT TIME PERIOD.

       5. The DOCUMENTS reflecting any payments made to ENE by YOU for services
       or workers received from ENE during the RELEVANT TIME PERIOD.

       6.The DOCUMENTS reflecting the locations, project number, and project name
       where YOU paid for the services of Project Consultants/Inspectors supplied by
       ENE during the RELEVANT TIME PERIOD.

       7. Any DOCUMENTS YOU supplied to ENE’s Project Consultants/Inspectors
       during the RELEVANT TIME PERIOD containing any of YOUR practices,
        procedures, job requirements, or guidelines.

       8.The DOCUMENTS evidencing any steps YOU took to ensure that the
       Project Consultants/Inspectors supplied by ENE to YOU were paid overtime
       compensation in accordance with the FLSA.

       9. All DOCUMENTS exchanged between YOU and any PUTATIVE CLASS


                                                 2
  Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 3 of 10 PageID #:2072




       MEMBER related to assignments to YOUR projects, including but not limited to
       communications concerning job duties, responsibilities, benefits, pay, emails, reports,
       handbooks, and policies.

       10. All DOCUMENTS describing the job duties for the Project
       Consultants/Inspectors supplied by ENE to YOU, including the PUTATIVE CLASS
       MEMBERS, during the RELEVANT TIME PERIOD.

       11. All DOCUMENTS evidencing communications between YOU and any
       PUTATIVE CLASS MEMBER during the RELEVANT TIME PERIOD,
       including all emails sent to, from, or about any PUTATIVE CLASS MEMBER.

[Dkt. #72-1](Capitalization in original).

       Initially, it strikes even an impartial observer that plaintiff ought to be getting a lot of this

discovery – categories 1-6, for example – from the party he sued, instead of subpoenaing a non-party.

As it turns out, there was a prologue to plaintiff’s nonparty subpoena. On November 12, 2019,

plaintiff issued discovery requests to defendant, including Requests to Produce the following

categories of documents:

       5. Produce all DOCUMENTS showing the locations where services were rendered
       by PLAINTIFF and PUTATIVE CLASS MEMBERS during the FLSA
       LIMITATIONS PERIOD.

       7. Produce any Master Services Agreements, along with any addendums thereto,
       between ENE and the client(s) identified in Request for Production No. 4 for whom
       PLAINTIFF and/or PUTATIVE CLASS MEMBERS rendered services and/or
       performed work during the FLSA LIMITATIONS PERIOD.

       8. Produce any Master Services Agreement, along with any addendums thereto,
       between ENE and each third party for which any PLAINTIFF and/or PUTATIVE
       CLASS MEMBER performed work on ENE’s behalf during the FLSA
       LIMITATIONS PERIOD.

       9. Produce any contracts or agreements, along with any addendums thereto, between
       ENE and each third party for which any PLAINTIFF and/or PUTATIVE CLASS
       MEMBER performed work on ENE’s behalf during the FLSA LIMITATIONS
       PERIOD.



                                                  3
  Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 4 of 10 PageID #:2073




       21. Produce invoices from any third party to ENE for any work performed by a
       PLAINTIFF or PUTATIVE CLASS MEMBER during the FLSA LIMITATIONS
       PERIOD.

[Dkt.#79-1](Capitalization in original). There was obviously significant overlap between the

documents plaintiff could get from his opponent in this litigation and the documents he subpoenaed

from a third party some two months later.

       We may assume that in the two months that passed from the time the request was made to

the defendant, counsel were involved in the usual back and forth about whether the requests were

“burdensome” and “overbroad,” etc. The Federal Rules of Civil Procedure, including Rule 45,

demand more than unamplified and unexplained conclusions. Such generalized and unamplified

objections, which have become commonplace, are all but meaningless, and thus are in themselves

deemed to be meritless. See, e.g., Wimo Labs LLC v. Polyconcept N.A, Inc., 358 F. Supp. 3d 761,

763 n.2 (N.D. Ill. 2019)(collecting cases); Boyer v. Gildea, 2008 WL 4911267 (N.D.Ind. 2008); U.S.,

ex rel. Roberts v. QHG of Indiana, Inc., 1998 WL 1756728 at 9 (N.D.Ind. 1998). These kinds of

unilluminating objections violate the oft repeated warning that “saying so doesn’t make it so.” United

States v. 5443 Suffield Terrace, Skokie, Ill., 607 F.3d 504, 510 (7th Cir.2010). Nor does saying it

repeatedly make it so. Dennis v. Kellogg Co., 697 F.3d 858, 867 (9th Cir. 2012).2 In any event, we

do know that EN’s responses were due December 21, 2019, but that it was not until over two months

later that plaintiff sought leave from Judge Chang to file a motion to compel. [Dkt. # 52].

       It would seem that this was a course of action that should have been taken long before

plaintiff sought to supplement whatever EN was producing or not producing by subpoenaing non-



       2
          Even the Solicitor General’s unsupported assertions are not enough. Digital Realty Trust,
Inc. v. Somers, _U.S._, 138 S.Ct. 767, 779 (2018).

                                                  4
  Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 5 of 10 PageID #:2074




parties. Instead, plaintiff went back and forth with Ameren for a month or so. There were a number

of issues raised in the emails between counsel for plaintiff and counsel for Ameren. Suffice it to say,

exchanges like these only serve to highlight the wisdom of Local Rule 37.2 not allowing exchanges

of emails or letters to substitute for a telephonic or in-person conference. See Jackson-El v. City of

Markham, 332 F.R .D. 583, 584 (N.D. Ill. 2019); BankDirect Capital Fin., LLC v. Capital Premium

Fin., Inc., 343 F. Supp. 3d 742, 744 (N.D. Ill. 2018)(collecting cases).

       By the middle of February, the two had gotten to what seemed to be an acceptable

arrangement. But then, on the evening of February 14th – ironically, Valentine’s Day – Ameren’s

counsel wrote to plaintiff’s counsel, saying: “Michael, we will agree to disagree. In any event, Ameren

has decided to authorize EN to produce all of its invoices and purchase orders subject to the

confidentiality order previously entered in this case. With this authorization, there is no need for

Ameren to be burdened with the production.” [Dkt. #72-3]. Plaintiff’s counsel quickly responded,

asking: “Thank you Phil. Have you already told EN’s lawyers?” [Dkt. #72-4]. And Ameren’s counsel

assured him they just had. [Dkt. # 72-4].

       Unfortunately, that didn’t get it done. Two weeks later, on February 26th, plaintiff’s counsel

wrote Ameren’s counsel to inform them that EN had not produced the documents and that plaintiff

would be going ahead with a motion to compel compliance with the subpoena to Ameren. Ameren’s

counsel expressed surprise and said it would take some time to produce the documents if plaintiff

wanted them from Ameren instead. Plaintiff’s counsel wasn’t having it, and accused Ameren’s

counsel of game-playing, and told Ameren’s counsel that the judge would not appreciate their

(claimed) obstruction. [Dkt. #72-4]. And so, here we are; plaintiff wants full compliance with the

subpoena, regardless of what is going on in discovery between him and defendant, and he contends


                                                  5
  Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 6 of 10 PageID #:2075




that Ameren has waived any objections it might have had. But, we need not get to the waiver issue,

because the subpoena to Ameren was improper ab initio.

       Moreover, the course plaintiff’s counsel pursued after serving the subpoena was somewhat

harsh – and needlessly so. Rule 45 of the Federal Rules of Civil Procedure governs subpoenas

directed to nonparties to litigation. While the public is entitled to every man’s evidence, Jaffee v.

Redmond, 518 U.S. 1, 9 (1996); 8 J. Wigmore, Evidence § 2192, p. 64 (3d ed.1940), use of

subpoenas to obtain that evidence is not unlimited, especially when the target is a nonparty. Under

the Federal Rules of Civil Procedure, the unwanted burden thrust upon non-parties is a factor entitled

to special weight in evaluating the balance of competing needs. Cusumano v. Microsoft Corp., 162

F.3d 708, 717 (1st Cir. 1998). Relevance alone is not outcome determinative. Accordingly, the

attorney choosing to issue “a subpoena must take reasonable steps to avoid imposing undue burden

or expense on a person subject to the subpoena.” Rule 45(d)(1).

       Rule 45 also instructs courts that they “must protect” non-parties “from significant expense

resulting from compliance” with a subpoena. Rule 45(d)(2)(B)(i) and (ii). Accordingly, courts have

consistently held that “non-party status” is a significant factor to be considered in determining

whether the burden imposed by a subpoena is undue. See, e.g., Little v. JB Pritzker for Governor,

2020 WL 1939358, at *1 (N.D. Ill. 2020); HTG Capital Partners, LLC v. Doe(s), 2015 WL

5611333, at *3 (N.D. Ill. 2015); Parker v. Four Seasons Hotels, Ltd., 291 F.R.D. 181, 188 (N.D. Ill.

2013); United States v. Amerigroup Illinois, Inc., 2005 WL 3111972, at *4–5 (N.D. Ill. 2005);

United States ex rel. Tyson v. Amerigroup Illinois, Inc., 2005 WL 3111972, at *4 (N.D. Ill. 2005).

Non-parties are afforded this special consideration, because “[they] have a different set of

expectations” than parties. Uppal v. Rosalind Franklin Univ. of Med. & Sci., 2015 WL 5026228, at


                                                  6
  Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 7 of 10 PageID #:2076




*2 (N.D.Ill. 2015). To put it colloquially, while plaintiff and defendant have different horses in this

race, Ameren has none and it is understandable if it is unenthusiastic about being forced to enter the

race when the plaintiff has not required EN Engineering to first fulfill the particular discovery

obligations it has in the case. Robinson v. Stanley, 2010 WL 1005736, at *3 (N.D. Ill. 2010).

        As already noted, it is beyond dispute that about half of the categories of documents

demanded by the subpoena are duplicative of the discovery requests plaintiff properly served on the

defendant. A non-party subpoena seeking information that is readily available from a party through

discovery may be quashed as duplicative or cumulative. See Fed. R. Civ. Proc. 26(b)(2). See also

Tresona Multimedia, LLC v. Legg, 2015 WL 4911093, at *3 (N.D. Ill. 2015)(“A plaintiff does not

demonstrate a compelling need to seek duplicative third-party requests simply because a party in the

underlying action fails to comply with document requests for the same information.”); Parker, 291

F.R.D. at 188 (quashing the plaintiff's subpoena served upon a non-party because either the

documents sought were duplicative of discovery requests directed to the defendant or the requests

were invalid as overly broad, burdensome, irrelevant or previously could have been the subject of

discovery); Ameritox, Ltd. v. Millennium Labs, Inc., 2012 WL 6568226, at *2–3 (N.D.Ill. 2012)

(granting a motion to quash nonparty subpoenas “because the requests are cumulative and duplicative

of discovery requests made to the party to the litigation”); In re Heartland Inst., 2011 WL 1839482,

at *4 (N.D.Ill. 2011) (granting third-parties' motion to quash a subpoena because other reasonable

sources existed for the plaintiff to obtain the information via document requests to the defendants in

the underlying action for the same information went unanswered). This is reason enough to deny

plaintiff’s motion.

        Plaintiff’s counsel insists that he satisfied his acknowledged burden to avoid harassing a non-


                                                  7
  Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 8 of 10 PageID #:2077




party because he “conferred with Ameren’s counsel over the course of 3 months to resolve this

dispute . . . .” [Dkt. #81, at 5]. But that assertion ignores the underlying legal issue in the case, and,

if taken to its logical limits, would allow a litigant to seek information from a non-party without or

before first seeking it from a party in the case. Under our Local Rules an exchange of emails was not

really “confer[ring]” – certainly not in the Local Rule 37.2 sense. See Dkt. # 94. And steadfastly

returning to the position taken at the start of negotiations may well not qualify as the kind of good

faith interchange envisioned by Local Rule 37.2. See, e.g., Infowhyse GmbH v. Fleetwood Grp., 2016

WL 4063168, at *1 (N.D. Ill. 2016); Chicago Reg'l Council of Carpenters Pension Fund v. Celtic

Floor Covering, Inc., 316 F.Supp.3d 1044, 1046 (N.D. Ill. 2018)(“An ultimatum on one side, met

with steadfast defiance on the other, is not a good faith discussion.”); Gunn v. Stevens Security &

Training Servs., Inc., 2018 WL 1737518, at *3 (N.D. Ill. 2018)(“A party that steadfastly maintains

a position without support is not engaging in a good faith discussion.”). And, obdurate insistence on

a position without support is, more importantly, a violation of the Federal Rules of Civil Procedure

and the most basic principles governing the conduct of lawyers conducting discovery.

        Plaintiff’s counsel also contends that his attempt to exhaust all other avenues of obtaining the

documents is shown by the fact that he sought leave to file a motion to compel production from

defendant on March 6th. [Dkt. #81, at 2]. This is just a head-scratcher. How is filing a motion to

compel production from your opponent over two months after serving a subpoena on a non-party

exhausting all other avenues before going after a nonparty? This would certainly seem to be no more

than a case of putting the cart before the horse and targeting a nonparty rather than following through

with the ordinary course of discovery from an opponent in the litigation. This much is highlighted

by plaintiff’s counsel’s characterization of the dispute with Ameren:


                                                    8
  Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 9 of 10 PageID #:2078




        Rather than producing responsive documents . . . Ameren has shifted the blame to
        ENE. But Ameren authorized ENE to produce the invoices and purchase orders, and
        then seemingly abdicated its own responsibility to do so under Rule 45.

[Dkt. #81, at 1]. This would seem to be an obvious case of question-begging. It is not Ameren

shifting blame, but rather plaintiff shifting responsibility for producing the documents – a

responsibility that is, in the first instance, defendant’s and which would seem easy to fulfill or require

be fulfilled by a party to the case.

        The upshot of all this is that plaintiff ought to have pursued discovery from the company he

sued before targeting a non-party. The legitimacy of the subpoena to a non-party is determined by

far more than an examination of the relevancy of the materials sought or the fact that it may be

simpler for the subpoenaing party to insist on production from a non-party rather than taking

reasonable steps to require the non-cooperative party to comply with its basic discovery obligations.

In sum, the subpoena to Ameren violated the basic prohibition against heaping unnecessary burdens

on non-parties because the plaintiff did not exhaust other avenues before targeting a non-party to the

lawsuit. Accordingly, the plaintiff’s Motion to Compel Compliance With the Non-party Subpoena

[Dkt. #72] is denied. Plaintiff’s motion wisely does not ask the court to parse whatever appropriate

requests he may have made on Ameren from those that may have been inappropriate for one reason

or another. [Dkt. ## 72, at 6; 81, at 9]. Nor should it. It is not a court’s job to become, in effect, a

lawyer for one of the parties. See Fabriko Acquisition Corp. v. Prokos, 536 F.3d 605, 609 (7th Cir.

2008); Kay v. Brd. of Ed of City of Chicago, 547 F.3d 736, 738 (7th Cir. 2008); Hartmann v.

Prudential Ins. Co. of America, 9 F.3d 1207, 1214 (7th Cir. 1993); United States v. Lanzotti, 199

F.3d 954, 960 (7th Cir. 1989). See also cases collected in Minemyer v. R-Boc Representatives,

Inc.,605 F.Supp.2d 797, 802-803 (N.D.Ill. 2009).


                                                    9
 Case: 1:19-cv-05768 Document #: 106 Filed: 06/16/20 Page 10 of 10 PageID #:2079




                                         CONCLUSION

       The plaintiff’s Motion to Compel Compliance with the Non-party Subpoena [Dkt. #72] is

denied. This does not mean that appropriate requests by plaintiff can be ignored with impunity. They

cannot. Judge Easterbrook’s opinion in Rickels v. City of South Bend, IN, 33 F.3d 785, 786-87 (7th

Cir. 1994) ought not be overlooked.




                              ENTERED:
                                              UNITED STATES MAGISTRATE JUDGE


DATE: 6/16/20




                                                10
